On October 21,1998, movant, Ohio State Bar Association, filed a motion requesting this court to order the Custodian of Records of Wallaby’s, Inc. to appear before the court to show cause why that person and Wallaby’s, Inc. failed to obey subpoenas duces tecum issued by the Board of Commissioners on Grievances and Discipline. On November 23, 1998, movant filed notice of the action that respondent had taken to purge itself of contempt. On December 16,1998, this court ordered that the movant be awarded all costs and fees, including reasonable attorney fees, that the movant incurred in prosecuting this enforcement proceeding. On December 28, 1998, respondent filed a motion to vacate this court’s December 16,1998 order. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate the court’s December 16, 1998 order be, and is, hereby, granted.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Moyer, C.J., F.E. Sweeney and Cook, JJ., dissent.